Name: Commission Regulation (EEC) No 180/81 of 23 January 1981 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 1 . 81 Official Journal of the European Communities No L 21 /7 COMMISSION REGULATION (EEC) No 180/81 of 23 January 1981 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat quotations and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as amended by Regulation (EEC) No 3446/80 (2), and in particular the first paragraph of Article 11 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Regulation (EEC) No 2736/80 (3), as last amended by Regulation (EEC) No 3372/80 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2736/80 to the The import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 2 February 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 January 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 183, 16. 7. 1980, p. 1 . 0 OJ No L 359, 31 . 12. 1980, p. 16. O OJ No L 283, 28 . 10 . 1980, p. 6. O OJ No L 355, 30. 12. 1980, p. 9. No L 21 /8 Official Journal of the European Communities 24. 1 . 81 ANNEX to the Commission Regulation of 23 January 1981 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (ECU/100 kg) CCT heading No Week No 44 from 2 to 8 February 1981 Week No 45 from 9 to 15 February 1981 Week No 46 from 16 to 22 February 1981 Week No 47 from 23 February to 1 March 1981 01.04 B 44-885 (') 45-355 (  ) 46-107 (') 47-094 (') 02.01 AIV a) 1 95-500 0 96-500 0 98-100 0 100-200 (*) 2 66-850 0 67-550 (2) 68-670 (2) 70-140 O 3 105-050 O 106-150 (2) 107-910 (2) 1 1 0-220 (2) 4 124-150 0 125-450 (2) 127-530 (2) 1 30-260 Ã 2) 5 aa) 124-150 (2) 125-450 (2) 127-530 0 130-260 (2) bb) 173-810 j1) 175-630 (2) 178-542 (2) 1 82-364 (2) 02.06 C II a) 1 124-150 125-450 127-530 130-260 2 173-810 175-630 178-542 182-364 (') The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 2645/80 and Commission Regula ­ tions (EEC) No 3379/80, (EEC) No 3380/80 and (EEC) No 3349/80. (z) The levy applicable is limited to the amount bound under GATT or in the conditions laid down in the voluntary restraint agreements or those laid down in Commission Regulations (EEC) No 3379/80, (EEC) No 3380/80, (EEC) No 3349/80 and (EEC) No 3495/80 .